4

Case 2:17-cv-00018 Document 118 Filed on 02/12/20 in TXSD_ Page 1 of 7

South Be pate as more.
ist aa Nae

FEB J 9 2020

David J. Bradley, Glan, & Son

| Usted Steles Distret Coe |
S outheend Y istrict ot las |
Cor pia). Chieti Diasiend

 

Us Bobbie DBavd Havaks yo. ee
waz ut c C4 .

|

De Owen Mey phy ;
_ N. Mar arr te de [a Gane a . |
Oo Cy witha a ean, |
Br fSern Rane | |
Be iF Per lee?
De, kL L tots ied:
De Nose ply Domi : a
Bc i ) wodar)
; Ps Mae y Audw rode) _
Shea :

Ob seccthene unded |
q] .

VS.

 

 

 

 

 

a |
Oboe raefell-u- Hed | _
S105 (fare) :

 

 

 

Oese| |

 
 

 

Case 2:17-cv-00018 Document 118 Filed on 02/12/20 in TXSD Page 2 of 7

oo Begpeanact

This Count x ae Teyinos te deny +le. Slaw ff
Cw Aotron Ler Gai luce Ly Shah Char undar)

Equad polertor |

 

- Te. owt 1S. SAYING that He Pla awh ef
_ hws Gniled de site’ oO. Y bane hle_ peek oaeteteer

 

  

/ _ (Oda tary he 20 ae) Frans, gat dar}

Mr

_ De Got part ont to amy en Epi d
Release, Caree duets tatall pol.
emilerly satiadeO shall Le_treadel He sane!

ot het! et ptgue_oleared of pesatbe leo
VC Ev ta Ae. Qc,fa.0 aj thous L..

fey. pers the! same,

 
 

_
—e

 

BL RL Given tt endee Kosdelt, supa esklbe

 

 

hot —Tenaypaden. 2 0. cluss of pe jet

 

 

 

da
Whe) Res rade ct atatitha L sutnda aed

 

 

   

 

 

Byape— ber v- Sek ee OR ~ | hy oaabpa dur L5
0
62.)

 

 

 

J

|
|
a) SRS S85
|
|
Case 2:17-cv-00018 Document 118 Filed on 02/12/20 in TXSD Page 3 of 7

ale BL fh Coment sel Lo récemea. 0 thant
. “ Kosile dard bods, fecal ao) a. re Gna
Qn “Cmale

   

 

_ _ Te. Ria eo Le ee he. cna, — ve
kes ema).

   

|

_  ectiermasten ple2inn~-S agecepee? mate marlon k

 

 

 

 

  

Rem gerne Sree
- Inole mabe, potable _ ane Re poblea> allan)

- eT, v um... Ce. pers thos enCtiony ine “a kaawrore)

cA we Cab / Usdey 5% US an -.

. ly eglk. do 2 my.

  
  
 
 

 

  

 

 

   

 

co OD, couple ne! een es “a

 

 
 

Case 2:17-cv-00018 Document 118 Filed on 02/12/20 in TXSD Page 4of7

 

 

   

 

 

 

 

 

 

Cre (Aceon A17-CU-18 held He. come
em he he Zodiv. chen 0 putarorny

 

 

 

 

 

 

 

 

Abe. Coad. cntsde chs shatiea A Ht ite

 

 

 

   

 

 

Digwt. Ct As a Wawssprolae » composts bo tobe

do cthores a 0 peo We sheatinee lca.
a Coushe eon, ore (aztec; Woon,

Alo 5 dd, wot ig Aaneod) wo — Gut

 

 

Hewat Corea ttewngeel bes Kascle ke. aad > alban,

.. fea D0 '

 

 

 
 

 

 
Case 2:17-cv-00018 Document 118 Filed on 02/12/20 in TXSD Page 5 of 7

 

Dio Phwh (ts cites lu Ta 0re ten

¢ He. oe, brey ab. Eoua 2 Relecrten. Lo mada Q

vestnaca) that Ua Si: Blac seed wad cue fe

Dus Sem damit bene 4 both say = ee
=e GSC C. It Sym hice + RAs : Gey cen

 

  
 

      

 

 

 

 

 

 

 

 

 

 

 

ind ate Hea frevsas~ = |

COEhye

 

(a)

_ on Obed ¢ 2 own eky Sieroter. earn 2

<= yen topo ot te a cisgendon ~ ate. |
tnda, Col|—v— Geek 38 Fbd 644, bet on phan

 

AO

ay od) ae) [he rea tins ph yorrserer fe sableh. 1

hibir & Fle Mercer. Ean aged of be ~ a

: Se 0

 

Se

 
 

 

Case 2:17-cv-00018 Document 118 Filed on 02/12/20 in TXSD Page 6 of 7

 

Now yf OWz. SLO - mat COI parr _ any.

Dok’ bewlnute 46714 2.

 
 

 

 

 

 

! apal

The —— melke = ts yee asad Keerle Kk, ae

mar eR Pe NOt ce here ae din! Kos le kK Seen ¢ cn

heey tee carn, dal Kosle fe,
|

le Bets Cire econ Sal) Kaslle hk

 

 

 

i: “pba a the SG Pomt eal
dn bigs )rdends Pan. renner
aot ee LH SRS sarpery wasn'ta

 

 

 

 

 

 

  

va The Spi ° =e
s\leea 12 ad LGie—e ak ay jostk

 

 

 

 

 

 

 

7

 

Sa Preys ke Park Ae

 

 

 

 

 
 

t 5 i
Case 2:17-cv-00018 Document 118 Filed on 02/12/20 in TXSD Page 7 of 7

Ga Ole peeWebeen ce uS od oe 0 de Yoo

De becelber te te (QPS an a) fRe_ BagocaksFedy

hee. oye cg obey Voce ei fa 0 As wss l/l “T th

- Nu yer a (
s Lom alpretroes oe = fue oe. .

 

Thea Pe AT we " Vdee a. alt get |
|

 

 

 

 

 

 

. Ole. 4. Mg. Wooten Jule Jue 1. 2
Deans os « &_ a eet tee Cn peal

 

 

 

tek Feb & Zo2e)

 
